Citation Nr: 0111951	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 30, 
1998, for the assignment of a total disability rating based 
on unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from April 1989 to 
October 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1999 rating 
decision, in which the RO granted the veteran a total 
disability rating based on individual unemployability.  The 
RO made the award effective from October 30, 1998.  The 
veteran filed an NOD with respect to the effective date, in 
November 1999, and the RO issued an SOC in January 2000.  The 
veteran filed a substantive appeal in July 2000.  In February 
2001, the veteran testified before the undersigned Member of 
the Board, during a videoconference hearing.  

The Board additionally notes that the veteran had perfected 
an appeal as to an increased rating for a low back disorder, 
evaluated as 40 percent disabling.  In July 2000, the veteran 
notified the RO, by letter, that he was withdrawing his 
appeal with respect to that issue.  Therefore, the Board 
finds that an increased rating claim for a low back disorder 
is no longer in appellate status.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran was discharged from active service in October 
1991.  

3. In April 1997, the veteran filed, for the first time, a 
claim for TDIU (on VA Form 21-8940).  

4. In a June 1997 rating decision, the RO denied the 
veteran's claim for TDIU; an appeal to that decision was 
not filed, and thus it became final.  

5. In June 1999, the veteran again filed a claim for TDIU.  

6. In a September 1999 rating decision, the RO granted the 
veteran TDIU, effective from October 30, 1998.  

7. The preponderance of the evidence is against an effective 
date prior to October 30, 1998, for the veteran's TDIU 
rating.  


CONCLUSION OF LAW

The evidence of record does not warrant an effective date 
earlier than October 30, 1998, for the award of TDIU.  
38 U.S.C.A. §§ 5107(a), 5110(a) (West 1991 and Supp. 2000); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)); 38 
C.F.R. §§ 3.102, 3.400, 4.3, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record reflects that the veteran was service 
connected for a low back disorder in October 1991, and 
awarded a 10 percent disability rating.  Subsequently, the 
disability rating was increased to 40 percent in a September 
1995 rating decision.  

During a Board hearing in September 1996, the veteran 
testified that his low back had become worse, that he was 
suffering from a bulging disc at L5 and degenerative disc 
disease, and that he used a back brace and a TENS 
(transcutaneous electrical nerve stimulation) unit to help 
combat the pain.  The veteran also reported that he had not 
worked since July 1996.  

In April 1997, the veteran filed a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  The veteran indicated that he had last 
worked full-time in July 1996, and that he had been employed 
as a mechanic.  He also indicated that he had graduated from 
high school.  In a June 1997 rating decision, the RO 
determined that entitlement to a total disability rating 
based upon individual unemployability was not warranted.  

In March 1998, the veteran submitted a statement to the RO, 
dated in February 1998, in which he continued to contend that 
his service-connected back disorder warranted a higher 
evaluation than he was currently receiving.  In particular, 
the veteran's opening sentence noted, "This letter is in 
reference to my back conditions and also the different 
opinions between the VA [d]octors and my former employer's 
doctor[s]." 

Thereafter, the veteran submitted to the RO a copy of a 
decision by an Administrative Law Judge (ALJ) of the Social 
Security Administration (SSA), dated in August 1998, awarding 
him disability benefits from that Government agency.  In 
particular, the SSA decision noted that the combination of 
the veteran's low back pain and major depression prevented 
him from performing the demands of his work activity at any 
exertional level on a regular and continued basis.  The 
decision also noted that the veteran had been under a 
disability, as defined by the Social Security Act and 
regulations, since July 1996.  



During the course of an appeal to the Board on the issue of 
an increased rating for the veteran's back disorder, his 
representative, on October 30, 1998, submitted "Appellant's 
Brief" to the Board.  Therein, the representative stated in 
pertinent part, with reference to the aforementioned SSA 
action: 

The ALJ's August 18, 1998 decision indicates that 
the DIB [Disability Insurance Benefits] award is 
based on a conclusion that the back disability 
prevents the appellant from working.  In his 
decision, the ALJ also indicated that the evidence 
established major depression that is secondary to 
the chronic low back pain.  A claim has not been 
filed with the originating agency for secondary 
service connection of the major depression.  At 
this point, we wish to amend the appellant's claim 
accordingly and request that the Board refer this 
issue back to the AOJ [i.e., agency of original 
jurisdiction] for appropriate development.

In a December 1998 remand decision, the Board effectuated the 
request of the representative, by noting:

In written argument dated in October 1998, the 
representative requests secondary service 
connection for major depression and a total rating 
for compensation purposes based on individual 
unemployability.  These claims have not been 
adjudicated by the RO and will not be addressed by 
the Board.  These claims are referred to the 
originating agency for appropriate action.

In June 1999, the veteran again filed a VA Form 21-8940.  
Thereafter, in a September 1999 rating, the RO took favorable 
action as to two issues.  First, the RO granted service 
connection for major depression, as secondary to the service-
connected back disorder, and assigned a disability rating of 
30 percent for the depression, effective from October 30, 
1998.  In so doing, the RO expressly accepted the statement 
of the veteran's representative in Appellant's Brief, filed 
with the Board on October 30, 1998, as the date of filing of 
the claim for service connection for the depressive disorder.  
Second, the RO granted a TDIU rating, acknowledging that the 
SSA decision had granted the veteran total disability status 
based upon the major depression and the back disorder.  For 
TDIU, the RO also assigned an effective date of October 30, 
1998.


II.  Analysis

TDIU may be awarded, where a veteran's schedular rating is 
less than total, if evidence is received to show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  38 C.F.R. § 
4.16 (2000).  Normally, consideration is given to such an 
award only if the veteran has a single service-connected 
disability ratable at 60 percent or more, or if he has two or 
more such disabilities with a combined rating of 70 percent 
or more, with at least one disability ratable at 40 percent 
or more.  38 C.F.R. § 4.16(a).  However, failure to satisfy 
these percentage standards is not an absolute bar to an award 
of TDIU.  38 C.F.R. § 4.16(b).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.

Under 38 C.F.R. § 3.400(o)(2), the general rule with regard 
to the effective dates for increases in disability 
compensation is the"[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  That regulation 
derives from 38 U.S.C.A. § 5110(b)(2) (West Supp. 2000).  

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the SOC provided by the 
RO in January 2000, the veteran and his representative have 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that, as recently as his 
videoconference hearing in February 2001, neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


In the present case, the record shows that the veteran was 
discharged from active service in October 1991, and first 
filed a claim for TDIU in April 1997.  At that time, the 
veteran was service connected only for his low back disorder, 
which was rated as 40 percent disabling.  Consequently, the 
RO denied the veteran's claim in June 1997, and noted in the 
decision that the evidence had not warranted submission to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b).  The 
veteran did not appeal that decision, and it became final.  

Thereafter, the veteran refiled a claim for TDIU in June 
1999.  After review of more recently submitted evidence, in a 
September 1999 Rating Decision, the RO awarded the veteran 
service connection for depression, as secondary to his low 
back disorder.  The depressive disorder was found to be 30 
percent disabling.  The effective date of that award was 
established as October 30, 1998, the date of the filing of 
the veteran's claim for depression, in the form of his 
representative's statement in a brief filed in another case 
on that date.

In calculating the veteran's combined disability rating in 
the aforementioned Rating Decision, the RO arrived at a 
combined rating of 60 percent (see 38 C.F.R. § 4.25), also 
effective from October 30, 1998.  In this respect, it appears 
the RO treated the veteran's low back disorder and depression 
as arising from a common etiology or single accident, and, 
for purposes of the regulation, one disability.  See 
38 C.F.R. § 4.16(a).  In the same Rating Decision, the 
veteran was granted TDIU, and the effective date of that 
award was also established as October 30, 1998.  

In reviewing the evidence and pertinent regulations, the 
Board finds that an effective date earlier than October 30, 
1998, for the award of TDIU is not warranted.  In reaching 
this conclusion, the Board is cognizant that the veteran has 
not appealed the effective date of his grant for service 
connection for depression, as secondary to his service-
connected low back disorder.  In this instance, the veteran 
would not be eligible for an effective date for TDIU earlier 
than October 30, 1998, given that he did not become eligible 
for the total rating until he had been awarded service 
connection, and a commensurate disability rating, for 
depression.  See 38 C.F.R. § 4.16(a).  Accordingly, the 
effective date of his TDIU award is reflective of, and 
dependent upon, the effective date granted for service 
connection for his depression.

Furthermore, even accepting, as the veteran has asserted, 
that VA medical records dated prior to October 30, 1998, 
indicated that the veteran suffered from depression, such 
records being associated with the veteran's claims file does 
not automatically establish a formal or informal claim for 
service connection.  The effective date for a grant of 
service connection is based upon the facts found, and can be 
no earlier than the later of the date the claim was received 
or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.157, 3.400, (a), (b)(2).  A report of a VA 
examination or hospitalization may serve as a claim for an 
increase, if a formal claim for service connection had 
previously been allowed, or may serve as an application to 
reopen a claim for service connection, if service connection 
had been previously denied on the ground that the disability 
was not compensable.  38 C.F.R. § 3.157(b)(1).  Otherwise, a 
specific claim on a form prescribed by VA must be filed in 
order for benefits to be paid.  38 U.S.C.A. § 5101(a); see 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 2000), cert. 
denied, 120 S. Ct. 1270 (2000); 38 C.F.R. §§ 3.150(a), 
3.151(a).  See also Norris v. West, 12 Vet.App. 413, 421 
(1999), distinguishing between an original claim and a claim 
for increased rating, the latter of which may be initiated by 
a medical examination or hospitalization, under 38 C.F.R. § 
3.157.

In this case, the October 30, 1998, Appellant's Brief 
constituted an informal claim for service connection for the 
veteran's depression, and was also treated by the RO as 
implying a claim for TDIU.  The representative expressly 
acknowledged, therein, that a claim for the depressive 
disorder had not previously been filed.  On that basis, for 
the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
seeking entitlement to an effective date earlier than October 
30, 1998, for the award of TDIU benefits.  




ORDER

Entitlement to an effective date earlier than October 30, 
1998, for an award of TDIU, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

